        Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

       v.
                                                        Criminal Action No. ELH-11-164
   DAJUAN CARTER,
     Defendant.

                                       MEMORANDUM

       On June 30, 2020, Dajuan Carter, through counsel, filed an “Emergency Motion For

Compassionate Release Pursuant To 18 U.S.C. § 3582(c)(1)(A)(i).” ECF 154. The motion is

supported by a memorandum (ECF 156) (collectively, the “Motion”) and four exhibits. ECF

156-1 to ECF 156-4. The government opposes the Motion. ECF 162. Defendant has replied.

ECF 165. And, on August 18, 2020, the Court received correspondence from Mr. Carter (ECF

167), addressing his medical condition, the difficulties in social distancing at FCI Ray Brook,

where he is incarcerated, and other matters.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny

the Motion.

                                       I.      Background

       On March 24, 2011, a grand jury sitting in the District of Maryland returned an

indictment against Carter and one codefendant. ECF 1. Carter was charged in Count Two with

unlawful possession of a firearm, in violation of 18 U.S.C. § 922(g). ECF 1. Carter initially

appeared before U.S. Magistrate Judge Beth Gesner on March 29, 2011, and was temporarily

detained pending a detention hearing. ECF 7. On April 1, 2011, Carter was ordered detained

pending trial. ECF 13.
           Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 2 of 12



       Following his indictment, Carter moved to suppress physical evidence as well as

incriminating statements. ECF 31. After a hearing held on August 2, 2012, this Court denied

Carter’s motions. ECF 44.

       Pursuant to a Plea Agreement (ECF 62), Carter entered a plea of guilty on September 22,

2011, as to Count Two of the Indictment. ECF 56.1 The plea was tendered pursuant to Fed. R.

Crim. P. 11(c)(1)(C), by which the parties agreed to a term of 180 months’ imprisonment as the

appropriate disposition. ECF 62, ¶ 9. Carter’s Plea Agreement also provided, in pertinent part:

“The Defendant and [the Government] agree and stipulate that pursuant to U.S.S.G. § 4B1.4(a),

the Defendant is an Armed Career Criminal.” See id. at 4. And, Carter expressly reserved his

right to appeal the denial of his motion to suppress and to change his plea should that decision be

reversed. See id. at 1.

       Carter was sentenced the same day, pursuant to his request, and with the consent of the

Government. See ECF 54, ECF 55; ECF 60 (Judgment). Carter qualified as an armed career

criminal. See 18 U.S.C. § 924(e). At the sentencing, the Court imposed the mandatory statutory

minimum term of 180 months’ imprisonment (ECF 60), which was below the advisory

sentencing Guidelines range of 188 months to 235 months. See ECF 62, ¶ 7. The defendant’s

sentence presumably dates to March 28, 2011, when he was arrested. ECF 8.

       In an unreported per curiam opinion of April 6, 2012, the Fourth Circuit affirmed the

Court’s denial of Carter’s motion to suppress. See United States v. Carter, 471 F. App’x 238 (4th

Cir. 2012) (per curiam). And, by Memorandum Opinion and Order of October 19, 2012 (ECF

139, ECF 140), this Court denied Carter’s post-conviction motion. ECF 125.




       1
       The Plea Agreement reflects a plea to Count One. But, defendant was charged only in
Count Two. And, ECF 56 and ECF 60 reflect that the plea was tendered as to Count Two.
                                                2
        Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 3 of 12



       Carter, who has served approximately 115 months of his sentence, is presently

incarcerated at FCI Ray Brook in New York. Born in 1985, defendant is 35 years of age. ECF

156-1 at 51. According to the government, Carter has a projected release date of December 23,

2023. ECF 162 at 2.

       On May 18, 2020, Carter, through counsel, submitted a Request for Compassionate

Release to Warden Stanley Lovett of FCI Ray Brook. ECF 156-2 at 1-2. The Warden denied

defendant’s request on May 19, 2020. Id. at 3. The instant Motion followed on June 30, 2020.

ECF 156.

       Additional facts are included, infra.

                                  II.   Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030

(1984). Thus, a defendant seeking compassionate release had to rely on the BOP Director for

relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018);

Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)



                                               3
         Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 4 of 12



(denying compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been
       made by the Director of the Bureau of Prisons that the defendant is not a danger to
       the safety of any other person or the community, as provided under section
       3142(g);

                                                  4
           Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 5 of 12




       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13.             The defendant, as the movant, bears the burden of

establishing that he is entitled to a sentence reduction under § 3582. See United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

                                      III.     COVID-192

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

___ F. Supp. 3d ___, 2020 WL 2556496, at *1 (D. Md. May 20, 2020). That crisis is COVID-

19.3 The World Health Organization declared COVID-19 a global pandemic on March 11, 2020.

See Seth v. McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       2
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.
       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).



                                                   5
        Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 6 of 12



       That said, the Court must underscore that the virus is highly contagious. See Coronavirus

Disease 2019 (COVID-19), How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL &

PREVENTION (Apr. 2, 2020), https://bit.ly/2XoiDDh. Moreover, although many people who are

stricken with the virus experience only mild or moderate symptoms, the virus can cause severe

medical problems as well as death, especially for those in “high-risk categories . . . .” Antietam

Battlefield KOA, 2020 WL 2556496, at *1 (citation omitted). As of August 17, 2020, COVID-19

has infected more than 5 million Americans and caused over 170,000 deaths in this country. See

COVID-19 Dashboard, THE JOHNS HOPKINS UNIV., https://bit.ly/2WD4XU9 (last accessed Aug.

17, 2020).

       The COVID-19 pandemic is the worst public health crisis that the world has experienced

since 1918. See United States v. Hernandez, ___ F. Supp. 3d ___, 2020 WL 1684062, at *3

(S.D.N.Y. Apr. 2, 2020) (“The COVID-19 pandemic . . . . presents a clear and present danger to

free society for reasons that need no elaboration.”). The pandemic “has produced unparalleled

and exceptional circumstances affecting every aspect of life as we have known it.” Cameron v.

Bouchard, LVP-20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May 21, 2020), stayed, ___

Fed. App’x ___, 2020 WL 3100187 (6th Cir. June 11, 2020). Indeed, for a significant period of

time, life as we have known it came to a halt. Although many businesses have reopened, many

are subject to substantial restrictions.   And, in view of the recent resurgence of the virus,

businesses are again facing closure.

       Unfortunately, there is currently no vaccine, cure, “or proven effective treatment” that is

available. Id. (citation omitted). Moreover, according to the Centers for Disease Control and

Prevention (“CDC”), certain risk factors increase the chance of severe illness. Those risk factors

initially included age (over 65); lung disease; asthma; chronic kidney disease; serious heart



                                                6
        Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 7 of 12



disease; obesity; diabetes; liver disease; and a compromised immune system. See Coronavirus

Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR DISEASE

CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, the CDC revised its guidance. Then, on July 17, 2020, to reflect the

most recently available data, the CDC again revised its guidance as to medical conditions that

pose a greater risk of severe illness due to COVID-19. See People of Any Age with Underlying

Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (July 17, 2020),

https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include cancer;

chronic kidney disease; COPD; being immunocompromised; obesity, where the body mass index

(“BMI”) is 30 or higher; serious heart conditions, including heart failure and coronary artery

disease; sickle cell disease; and Type 2 diabetes.

       The CDC has also created a second category for conditions that “might” present a risk for

complications from COVID-19. The factors that might increase the risk include cerebrovascular

disease, hypertension, pregnancy, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, smoking, and Type I diabetes. See id. Moderate to severe asthma

is an underlying medical condition that was moved to the new category by the CDC; it is now

identified as a condition that “might” put an individual at higher risk for COVID-19

complications. See id.

       Thus far, the only way to slow the spread of the virus is to practice “social distancing.”

See Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR

DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social

distancing is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2.

Prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id.;



                                                 7
         Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 8 of 12



see also Cameron, 2020 WL 2569868, at *1. They are not readily able to secure safety products

on their own to protect themselves, such as masks and hand sanitizers.              Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their

spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020)

(“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-19.”); see

also Letter of 3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins

faculty at the Bloomberg School of Public Health, School of Nursing, and School of Medicine

(explaining that the “close quarters of jails and prisons, the inability to employ effective social

distancing measures, and the many high-contact surfaces within facilities, make transmission of

COVID-19 more likely”); accord Brown v. Plata, 563 U.S. 493 519-20 (2011) (referencing a

medical expert’s description of the overcrowded California prison system as “‘breeding grounds

for disease’”) (citation omitted).

        The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the Bureau of Prisons (“BOP”) from COVID-19. The DOJ has adopted the

position that an inmate who presents with one of the risk factors identified by the CDC should be

considered as having an “extraordinary and compelling reason” warranting a sentence reduction.

See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

        On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has

implemented substantial measures to mitigate the risks to prisoners, to protect inmates from

COVID-19, and to treat those who are infected. As the Third Circuit recognized in United States

v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts

to curtail the virus’s spread.”



                                                8
           Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 9 of 12



       Moreover, Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home

confinement for inmates at risk of complications from COVID-19. Hallinan v. Scarantino, 20-

HC-2088-FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020,

Congress passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”),

Pub. L. No. 116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of

BOP to extend the permissible length of home confinement, subject to a finding of an emergency

by the Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the

Attorney General issued another memorandum to Carvajal, finding “the requisite emergency

. . . .” Hallinan, 2020 WL 3105094, at *9. Notably, the April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.

       The BOP has implemented substantial measures to protect prisoners from COVID-19 and

to treat those who are infected.    See ECF 162 at 8-10 (detailing measures that BOP has

implemented at BOP facilities). As of August 10, 2020, there are no reported infections among

the inmates and three infections among the staff at Ray Brook FCI. See COVID-19, FED.

BUREAU OF PRISONS, https://bit.ly/2XeiYH1.

       That said, as with the country as a whole, the virus persists in penal institutions.4 As of

August 10, 2020, the BOP reported that 1,383 inmates and 571 BOP staff currently tested

positive for COVID-19; 9,483 inmates and 759 staff have recovered; and 111 inmates and one

staff member have died from the virus. See https://www.bop.gov/coronavirus/ (last accessed

Aug. 10, 2020). See COVID-19, FED. BUREAU OF PRISONS, https://bit.ly/2XeiYH1.

       4
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus
cases Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2.

                                                9
        Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 10 of 12



                                      IV.    Discussion

        Carter seeks a reduction of his sentence to time-served under 18 U.S.C.

§ 3582(c)(1)(A)(i), contending that he “suffers from asthma, which places him at serious risk of

becoming severely ill from COVID-19.” ECF 156 at 1; see also ECF 167. Citing generally to

194 pages of his medical records, Carter submits that he has asthma and “has experienced severe

respiratory issues for more than a decade.” Id. at 8 (citing to ECF 156-1). According to Carter,

his asthma constitutes an extraordinary and compelling basis for release because he cannot

practice social distancing at FCI Ray Brook, where there is presently an outbreak of COVID-19.

See id. at 8-12. Further, defendant avers that he is not a danger to the community and that the

factors under 18 U.S.C. § 3553(a) favor release because he poses a low risk of recidivism. Id. at

8-15.

        The government opposes Carter’s Motion, primarily on the grounds that his asthma

diagnosis does not qualify as an extraordinary and compelling basis for his release. ECF 162 at

5-7. In its view, Carter’s medical records merely indicate that he has been diagnosed with

asthma and “do not further delineate the severity of the condition.” Id. at 6. Granting Carter

compassionate release based on his unspecified asthma diagnosis, the government contends,

would open the floodgates to similar claims and water down the CDC’s guidelines. Id. at 7.

        I agree with the government that Carter has not presented a medical condition identified

by CDC as necessarily placing him at a risk for severe illness from the virus. The Court does not

dispute that Carter has asthma. But, the CDC now classifies asthma as a lesser risk factor for

severe illness related to COVID-19.

        As noted, defendant is relatively young; he is 35 years old. Although Carter avers that he

has asthma, Carter has not provided the Court with any evidence to establish that his asthma has



                                                10
        Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 11 of 12



any impact on his daily life. Indeed, the term “asthma” appears just three times in Carter’s 194

pages of medical records, and those references are not illuminating.

       Absent evidence of other (and current) underlying conditions that make Carter

particularly vulnerable to COVID-19, his mild asthma alone is not grounds for compassionate

release. This aligns with the decisions of numerous courts, denying compassionate release where

the defendant has claimed mild asthma as his or her only medical condition. See United States v.

Bailey, CCB-14-146, 2020 WL 4366340, at *2 (D. Md. July 30, 2020) (declining to grant

compassionate release solely on the basis of asthma); United States v. Wilson, 2020 WL

4287592, at *4 (S.D. W.Va. July 27, 2020) (“mild intermittent asthma” was not a compelling

reason to grant compassionate release); see also, e.g., United States v. Wheeler, No. 19-cr-00085

(ESH), 2020 WL 2801289, at *3 (D.D.C. May 29, 2020); United States v. Perez, No. 15-cr-

2874-BAS-1, 2020 WL 3639739, at *4 (S.D. Cal. July 6, 2020); United States v. Slone, Cr. No.

16-400, 2020 WL 3542196, (E.D. Pa. June 30, 2020); United States v. Anguiera, No. 11-CR-

116S (1), 2020 WL 3424530, at *5 (W.D.N.Y. June 23, 2020); United States v. Mascuzzio, No.

16-cr-576 (JFK), 2020 WL 3050549, at *3 (S.D.N.Y. June 8, 2020); United v. Miller, No. 18-cr-

30034, 2020 WL 2093370, at *3 (C.D. Ill. May 1, 2020).

       Because Carter has failed to provide an extraordinary and compelling reason for

compassionate release, I need not address the relevant sentencing factors under 18 U.S.C.

§ 3553(a). Nevertheless, I note that a reduction of Carter’s sentence to time-served would be

inconsistent with the § 3553(a) factors.

       To be sure, Carter appears to be engaged in the hard labor of rehabilitation: he has taken

numerous educational courses and even achieved honor roll at North County Community

College for the Fall 2019 semester. ECF 156-4 at 2, 5; see also ECF 167 at 2. The Court



                                               11
        Case 1:11-cr-00164-ELH Document 168 Filed 08/18/20 Page 12 of 12



applauds Carter for his efforts at rehabilitation. And, Carter claims he has a job opportunity

waiting for him. ECF 167 at 2. Moreover, he asserts that, if released, he will be “a productive

and law biding [sic] citizen.” Id. at 3. He implores the Court to give him “a 2nd chance to

show” his rehabilitation. Id.

       However, Carter has only served a little over half of his 15-year sentence. And, as the

government notes, Carter’s criminal history includes prior firearms convictions as well as

controlled substances offenses. See ECF 162 at 14; see also ECF 54-1 (Pre-plea criminal history

report). Indeed, he concedes that he has “a serious criminal history . . . .” ECF 167 at 2. These

facts militate against granting Carter a reduction in his sentence.

                                        V.    Conclusion

       For the forgoing reasons, I shall deny the Motion (ECF 162).

       An Order follows, consistent with this Memorandum.



Date: August 18, 2020                                                /s/
                                                      Ellen Lipton Hollander
                                                      United States District Judge




                                                 12
